United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 02-1873
                                  ___________

Robert Vonoczky,                       *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Western District of Missouri.
Bill Hedrick; K. J. Wendt; Hugh G.     *
Harris; Mahmood Choudhury; Lance       *      [UNPUBLISHED]
Luria; Tamer Khalil; United States of *
America,                               *
                                       *
            Appellee.                  *
                                  ___________

                         Submitted: August 7, 2002
                             Filed: August 14, 2002
                                  ___________

Before McMILLIAN, BOWMAN, and FAGG, Circuit Judges.
                         ___________

PER CURIAM.

      Federal inmate Robert Vonoczky appeals the District Court’s1 adverse grant of
summary judgment in his action under Bivens v. Six Unknown Named Agents of Fed.
Bureau of Narcotics, 403 U.S. 388 (1971). Having carefully reviewed the record, see
Beck v. Skon, 253 F.3d 330, 332-33 (8th Cir. 2001) (standard of review), we affirm.


      1
       The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
      Vonoczky sued various medical personnel at the United States Medical Center
for Federal Prisoners in Springfield, Missouri,2 claiming deliberate indifference to his
serious medical needs. He based his claim on allegations related to an above-the-
knee amputation (AKA) performed in April 1999 and the pre-AKA treatment he
received for a wound and developing bone infection.

       Vonoczky’s claims regarding the pre-AKA treatment that appellees rendered
essentially amounted to a disagreement with the course of treatment, and the record
showed that appellees aggressively treated--not deliberately disregarded--his medical
conditions. See Jolly v. Knudsen, 205 F.3d 1094, 1096 (8th Cir. 2000) (analysis of
Eighth Amendment claims). Further, the evidence Vonoczky offered failed to
establish his allegations about suffering kidney and liver damage from prescribed
medications, or about his condition worsening because of the pre-AKA treatment he
received. See Moody v. St. Charles County, 23 F.3d 1410, 1412 (8th Cir. 1994)
(holding that to defeat summary judgment, party must substantiate allegations with
sufficient probative evidence that would allow finding in party’s favor on more than
just speculation or conjecture).

       Vonoczky also failed to create a triable issue on his AKA-related claims. The
summary judgment record showed that he insisted on having an amputation, and that
his consent to the AKA was valid. See Dulany v. Carnahan, 132 F.3d 1234, 1243
(8th Cir. 1997) (describing how an inmate’s allegation about not remembering
signing surgical consent form, coupled with her medical expert’s affidavit expressing
doubt about informed consent, was speculation that did not create reasonable
inference of deliberate indifference). Further, another specialist’s recommendation
of a through-the-knee amputation as a treatment option failed to support Vonoczky’s



      2
       One physician defendant was dismissed prior to service of process, and the
District Court granted Vonoczky’s motion to dismiss the non-medical defendants.
                                          -2-
claim that appellees knew he really wanted a below-the-knee amputation (BKA), nor
did it support that a BKA was even medically appropriate.

      Vonoczky’s remaining arguments provide no basis for reversal. Accordingly,
we affirm, see 8th Cir. R. 47B, and we deny his request for appointment of counsel.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -3-